HEAD, J.
Section 2739 of the Code, which requires a dismissal of the suit, in actions upon monied demands, where the recovery is for less than the sum of which the court has jurisdiction, unless the prescribed affidavit is made, applies to all actions ex contractu. King v. Parmer, 34 Ala. 416, by a divided court, excepted from the operation of the statute actions for torts. It will not bear any further exception.—McClure v. Lay, 30 Ala. 208; Mills v. Long, 58 Ala. 460. The affidavit required is prescribed in very plain terms. It must state that the amount sued for is actually due. We have no authority to add to or take from the statute requirement.
Affirmed.